

117 HR 3873 IH: Open America’s Ports Act
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3873IN THE HOUSE OF REPRESENTATIVESJune 14, 2021Mr. McClintock introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo adjust certain ownership and other requirements for passenger vessels, and for other purposes.1.Short titleThis Act may be cited as the Open America’s Ports Act.2.Repeal of PVSA and adjustment of Jones Act requirements for passenger vessels(a)Repeal of PVSA Domestic RequirementsSection 55103 of title 46, United States Code (commonly referred to as the Passenger Vessel Services Act of 1886), is repealed.(b)Adjustment of Jones Act RequirementsChapter 121 of title 46, United States Code, is amended—(1)in section 12103, by adding at the end the following:(d)NonapplicabilityThe requirements of this section shall not apply to any vessel that transports passengers between ports or places in the United States to which the coastwise laws apply, either directly or via a foreign port.;(2)in section 12112(a)—(A)in paragraph (1), by inserting except in the case of a vessel described in subparagraph (C) of paragraph (2), before satisfies; and(B)in paragraph (2)—(i)in subparagraph (A), by striking or after the semicolon;(ii)in subparagraph (B)(iii), by striking ; and and inserting ; or; and(iii)by adding at the end the following:(C)transports passengers between ports or places in the United States to which the coastwise laws apply, either directly or via a foreign port; and; and(3)in section 12121(b), by striking 55102, and 55103 and inserting and 55102.(c)Adjustment of citizenship and navy reserve requirementsSection 8103(k) of title 46, United States Code, is amended to read as follows:(k)Exemption for passenger vesselsSubsections (a) and (b) shall not apply to any vessel that transports passengers between ports or places in the United States to which the coastwise laws apply, either directly or via a foreign port..(d)Conforming amendmentsChapter 551 of title 46, United States Code, is amended—(1)by repealing section 55104; and(2)in section 55121—(A)in the section heading, by striking and passengers;(B)by striking subsection (a);(C)by striking (b) and all that follows through States.—; and(D)by striking sections 55102 and 55103 of this title do and inserting section 55102 of this title does.3.Adjustments relating to permits to land temporarily for alien crewmenSection 252(a) of the Immigration and Nationality Act (8 U.S.C. 1282(a)) is amended, in the matter preceding paragraph (1), by striking not to exceed— and all that follows through the period at the end of paragraph (2) and inserting not to exceed the period of time during which the crewman is in possession of a valid, unexpired visa issued pursuant to such paragraph, if the immigration officer is satisfied that the crewman intends to depart—(1)on the vessel or aircraft on which the crewman arrived; or(2)on a vessel or aircraft other than the vessel or aircraft on which the crewman arrived..4.Rule of constructionNothing in the amendments made by this Act shall be construed to exempt a vessel that transports passengers between ports or places in the United States to which the coastwise laws apply, either directly or via a foreign port, from any applicable law of the United States except as explicitly provided in such amendments.